Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-22, in the reply filed on 22 March 2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Although not required to address these withdrawn claims, the Office observes that these also may not meet 101 eligibility.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim (and objected to for a minor informalities as below), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 11-22 are objected to because of the following informalities:  
Independent claim 11 should be formatted to separate each new step into a new line, e.g.:
“11. (currently amended) A method of hydraulic fracturing, comprising: 
(a) designing fracturing in a well, which comprises: 
(b) obtaining data on hydraulic fracturing including a proppant pumping schedule and a fibre pumping schedule for various types of fibres; 
(c) generating a degradation matrix for the various types of fibres; 
(d) generating possible options of hydraulic fracturing according to the fibre type and the pumping schedule; 
(e) generating a two-dimensional hydraulic fracturing model for time intervals of the pumping schedule based on transport equations; 
(f) iterating the two-dimensional hydraulic fracturing model in time until the pumping schedules are completed; 
(g) outputting data of the two-dimensional hydraulic fracturing model; and
(i) selecting an option of the hydraulic fracturing operation according to the fibre type to optimize hydraulic fracturing by at least one parameter; 
(j) preparing a fracturing fluid comprising a carrier fluid, proppant, additives, and fibres; and 
(k) pumping the fracturing fluid into the formation through the well following the selected option of the hydraulic fracturing operation” (for readability).  Claims 12-22 are objected to by dependency.
In claim 17, “critical lifetime of degradable fibre” should further recite “critical lifetime (critical fibre degradation time, tcr) of degradable fibre” (clarifying this refers to the same term, as defined in the Specification).
In claim 20, “selected from the group of” should recite “selected from the group consisting of” (correcting the typo; using standard Markush language).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 11-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Huang (2016/0139588).
Regarding independent claim 11, Huang discloses A method of hydraulic fracturing (abstract “Systems and methods generate optimized formation fracturing operational parameters” and [0063] “a delivery subsystem that delivers proppant-free fluids and proppant-containing fluids to a formation during formation fracturing”), comprising: 
(a) designing fracturing in a well (e.g., abstract “engineering design”), which comprises: 
(b) obtaining data on hydraulic fracturing (Fig. 1, 102 and [0011] “collecting site and well specific information, e.g., trajectory, pumping schedule, etc. in the data input subsystem or module”) including a proppant pumping schedule (e.g., being a [0011] “pumping schedule” of [0061] “using intermittent pumping of proppant-containing fluids and proppant-free fluids”) and a fibre pumping schedule for various types of fibres (e.g., being a [0011] “pumping schedule” with [0197] “The dissolvable, degradable, or erodible proppants may be capable of decomposing in the water-based fracturing fluid or in the downhole fluid, such as fibers made of polylactic acid (PLA), polyglycolic acid (PGA), polyvinyl alcohol (PVOH), and others”); 
(c) generating a degradation matrix for the various types of fibres (Fig. 1, 102 and [0196] “In some applications, bundles of dissolvable, degradable, or erodible fibers, or fibrous or deformable materials, may be used” such as [0197] “fibers made of polylactic acid (PLA), polyglycolic acid (PGA), polyvinyl alcohol (PVOH), and others”; selection of PLA, PGA, PVOH, etc. based on degradability of each necessarily includes at least a 1x3+ matrix); 
(d) generating possible options of hydraulic fracturing according to the fibre type and the pumping schedule (Fig. 1, 104 and e.g., [0012] “generating response surfaces for different pillar configurations” based on [0011] “site and well specific information, e.g., trajectory, pumping schedule, etc.”; this necessarily includes selection of PLA, PGA, PVOH, etc. fiber as in [0197]); 
(e) generating a two-dimensional hydraulic fracturing model for time intervals of the pumping schedule based on transport equations (Fig. 1, 116 and [0012] “performing hydraulic height, length, aperture, orientation, etc. in a candidate formation selection subsystem or module” and [0013] “simulating proppant pillar transport and quantifying pillar pattern geometry via computational fluid dynamics (CFD) models and export pillar configurations into geomechanical models in an engineering design subsystem or module”; note that [0012] “height” and “length” = 2D model, such as in Fig. 7’s pseudo-3D rendering); 
(f) iterating the two-dimensional hydraulic fracturing model in time until the pumping schedules are completed (Fig. 1, 106 and [0014] “The work flow is implemented in an iterative process”); 
(g) outputting data of the two-dimensional hydraulic fracturing model (Fig 1, 108 and [0014] “The candidate selection module performs hydraulic fracture geometry modeling and outputs fracture properties including height, length, aperture, orientation, etc. Based on calibrated pillar properties and modeled fracture geometry, the candidate selection module generates response surfaces for different pillar configurations and uses the response surfaces to screen candidates”); and
(i) selecting an option of the hydraulic fracturing operation according to the fibre type to optimize hydraulic fracturing by at least one parameter (Fig. 1, 108 and [0014] “If a candidate fails selection, the candidate selection module selects a different formation type and/or a different proppant/pillar type and go through the quick look analysis/screening […] Once an optimal design that achieves the targeted production & economics is found, then the analysis subsystem or module outputs optimized engineering design parameters”; this necessarily includes selection of PLA, PGA, PVOH, etc. fiber as in [0197]); 
(j) preparing a fracturing fluid ([0063] “proppant-containing fluids”) comprising a carrier fluid ([0099] “base fluids”), proppant ([0128] “proppant”), additives ([0128] “additives”), and fibres ([0195] “Fibers”); and 
(k) pumping the fracturing fluid into the formation through the well ([0088] “pumping a fracturing fluid including a composition of this invention into a producing formation at a pressure sufficient to fracture the formation”) following the selected option of the hydraulic fracturing operation ([0063] “a delivery subsystem that delivers proppant-free fluids and proppant-containing fluids to a formation .
As above, Applicant may note that “degradation matrix” broadly encompasses very simple matrices, such as a 1x3 matrix of the relative degradation suitability of PLA, PGA, and PVOH for selection in the method.  Accordingly, Huang discloses “(c) generating a degradation matrix for the various types of fibres” as broadly claimed.  Nevertheless, Huang fails to teach the particulars of these matrices as claimed in claims 16 and 17, as above.
For an exemplary depiction of a typical table of fiber degradability for selection as would be used in Huang, Applicant may see Takahashi in the Conclusion below.
Regarding claim 12, Huang discloses wherein the carrier fluid is selected from the group of: aqueous fluid, aqueous fluid with polymer, foam fluid, carrier fluid thickened with water-soluble polymer, water-in-oil emulsion and oil-in-water emulsion ([0099] “Exemplary liquid base fluids include, without limitation, aqueous base fluids, organic base fluids, water-in-oil base fluids, oil-in-water base fluids, any other base fluids used in fracturing fluids, viscosified versions thereof, or mixtures and combinations thereof”).
Regarding claim 13, Huang discloses wherein the carrier fluid thickened by a water-soluble polymer ([0131] “Viscosifying Agents” such as “hydratable polymer”) is furthermore thickened by using ionic polymer crosslinking agents ([0134] “Viscosifying Agent Crosslinking Agents” such as [0135] “the gellation of a hydratable polymer can be achieved by crosslinking the polymer with metal ions”).
Regarding claim 14, Huang discloses wherein generating the two-dimensional model at step (e) comprises generating a computational domain for the fracture and subsequently calculating data for the hydraulic fracturing operation (Fig. 1, 116 and [0012] “performing hydraulic fracture geometry modeling and outputting fracture extent, e.g., height, length, aperture, orientation, etc. in a candidate formation selection subsystem or module” and [0013] “simulating proppant pillar transport and quantifying pillar pattern geometry via computational fluid dynamics (CFD) models and export pillar configurations into geomechanical models in an engineering design subsystem or module”), which contain fracture geometry (e.g., [0012] “height, length” etc.), proppant settling velocity (e.g., [0218] “simulate proppant patterns, distribution and channel formation” which must account for [0008] “proppant-, proppant concentration distribution (e.g., [0218] “simulate proppant patterns, distribution and channel formation”), fluid temperature ([0058] “temperature design”) and concentration of fibres ([0190] “organic polymeric particulate material level, i.e., concentration”) of different types (i.e., as in [0197]).
Regarding claim 15, Huang discloses wherein the hydraulic fracturing optimization parameter is an area of a propped fracture region, fracture height, propped fracture length or a total amount of the various types of fibres (e.g., [0011] “iteratively optimized proppant composition, fracturing fluid pulse and rate design, perforation design, and BHP design” such as [0025] “an optimized proppant placement” and [0034] “optimized design parameters for a specific formation” as in Fig. 18 “Frac Height”).
Regarding claim 18, Huang discloses wherein the various types of fibres are selected from degradable fibres ([0195] “Erodible Particles and Fibers”), non-degradable fibres ([0187] “Non-Erodible Fibers”), or mixtures thereof.
Regarding claim 20, Huang discloses wherein the additives are selected from the group of: thickening polymers, thickening polymer crosslinking agents, thickening polymer crosslinking delay agents, emulsion stabilizers, friction reducers, pH regulators, foam stabilizers, biocides, clay swelling regulators and chelating agents ([0128] “The fluid can further comprise one or more additives.  The fluid can further comprise a base.  The fluid can further comprise a salt.  The fluid can further comprise a buffer.  The fluid can further comprise a relative permeability modifier.  The fluid can further comprise methylethylamine, monoethanolamine, triethylamine, triethanolamine, sodium hydroxide, potassium hydroxide, potassium carbonate, sodium chloride, potassium chloride, potassium fluoride, KH2PO4, or K2HPO4”; [0131] “hydratable polymer”; [0134] “crosslinking agent”; and [0135] “the reaction of the crosslinking agent can be retarded”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as obvious over Huang as in claim 11.
Regarding claims 21 and 22, Huang discloses “fibers of the organic polymer” ([0191]) wherein “The organic polymeric particulate material level, i.e., concentration, provided initially in the fluid may range from 0.02 percent up to about 10 percent by weight of the fluid” = ~0.2-100 kg/m3 ([0190]); and “Proppants are typically used in concentrations between about 1 to 8 lbs. per gallon of a fracturing fluid, although higher or lower concentrations may also be used as desired” = ~120-959 kg/m3 ([0181]).
Although silent to the exact concentration ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to include:
(claim 21) wherein a weight concentration of the various types of fibres is between 0.05 and 20 kg/m3; and/or
(claim 22) wherein a weight concentration of proppant is between 0.1 and 400 kg/m3, 
in order to provide suitable amounts of fibers and proppant, within the general conditions set forth by Huang.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
	

Claim 19 is rejected under 35 U.S.C. 103 as obvious over Huang as in claim 11, and further in view of Willberg (2010/0263870).
Regarding claim 19, Huang provides all elements, except for the fibre melting point being lower than a formation temperature.
Willberg teaches “improved control or reduction of particulate migration, transport or flowback in wellbores and reservoirs” (abstract) using “fibers” ([0065]) wherein “Melt-bondable fibers may be used to help stabilize the networks in the wellbore and may facilitate trapping particulate materials.  Melt-the temperature at which the melt-bondable fibers melt and thus adhere to the other fibers in the network construction is lower than the temperature at which the staple fibers or melt-bondable fibers degrade in physical properties under wellbore conditions” ([0097]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to include melt-bondable fiber as in Willberg, wherein a fibre melting point is lower than a formation temperature (i.e., wellbore conditions), in order to “help stabilize the networks in the wellbore” and “facilitate trapping particulate materials” by melting downhole before degrading.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Takahashi (2016/0102244) teaches an exemplary table/matrix having “the degradable fiber dispersibility and proppant settlement inhibiting effect” of a variety of fibers ([0125] and Table 1).  However, this reference fails to teach a matrix with the degradation for temperature and pH of the fluid, or a matrix of critical lifetime (critical fiber degradation time, tcr) vs. the fluid properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674